 ANDERSON BOX COMPANY, INC.647of his activity on behalf of the Union, or for testifying adversely to Respondent atthe unfair labor practice hearing.Either would be a reasonable assumption, andneither would be rendered more or less reasonable than the other by the mere abrupt-ness of Hammock's. discharge, for in the mind of employees, immediate discharge.for adverse testimony would have been as understandable as immediate terminationfor activity in the Union, first learned.And, in connection with the latter, it is to beobserved that there is no warrant for a. conclusion that rank-and-file employees wereapprised that Respondent had been aware since March or April 1962 of Hammock'sunion membership.But, in the ultimate, as I view this matter, it little matters that for a very brief,transitory period rank-and-file employees may have experienced ambivalent reactionto the discharge of Hammock, or may even have believed Hammock's dischargeresulted from his adverse testimony, for by the time his discharge had been effectu-ated, employees Tom Gary, M. A. Atwood, and Galen Britt had also appeared aswitnesses and testified adversely to Respondent; other employees had, I find, for thereasons above discussed with respect to Hammock's testimony, learned of the fact andnature of their testimony; and, yet, they continued in the employ of Respondentimmediately thereafter and for the 2 weeks following the hearing until they joinedthe strike on August 6.Neither Atwood nor Galen Britt was alleged as a dis-criminatee in the July 1962 proceeding and, thus, employees had no reason tobelieve Respondent's circumspection with respect to them was forced.This retentionof rank-and-file employees without retribution could, in my opinion, have no otherreasonable effect than to either completely negative the formation of any belief onthe part of employees that. Respondent would take discharge action against them ifthey similarly testified at a Board proceeding; or, so completely dilutes the effects ofany transitory doubt that employees may have harbored on this score immediatelyafterHammock's discharge and until the retention of Gary, Atwood, and Britt be-came apparent, as to negative the actuality of interference or restraint.Of similarand continuing effect were subsequent and immediate restoration to employment ofEnoch James Britt upon his medical release; and the poststrike rehire of Galen Brittand M. A. Atwood.In all of the circumstances delineated, I conclude that under the rationale ofBetterMonkey GripandDal-Texa. result different than that reached by the Boardand affirmed by the court there is required in this proceeding; that Hammock's dis-charge did not cause nonsupervisory employees reasonably to fear that the Respond-ent would take discharge action against them if they testified against Respondent in aBoard proceeding to enforce their Section 7 rights under the Act.Accordingly,upon a careful consideration of this additional evidence, I revised the conclusionsreached in my March 29, 1963, Intermediate Report, and recommend.that the com-plaint be dismissed.CONCLUSION OF LAWOil City Brass Works did not commit an unfair labor practice by discharging JohnHammock,a supervisor,because he gave testimony adverse to its interests at a Boardhearing.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusion of law, and uponthe entire record in this proceeding,Irecommend that the complaint be dismissed inits entirety..Anderson Box Company,Inc.andEarnest G. Wade.Case No.25-CA-1783.June 24, 1964'DECISION AND ORDEROn February 11, 1964, Trial Examiner Sidney D. Goldberg issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had not engaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Decision.Thereafter, the Gen-147 NLRB No. 77. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDeral Counsel and the Respondent filed exceptions to the Trial Ex-aminer's Decision and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-member panel [Members Leedom, ]Fanning, ,and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.2The Trial Examiner found that, although'there were suspicious cir-cumstances in employee Wade's discharge on July 1, 1963, and in thesubsequent refusal to reinstate, the General Counsel had not estab-lished by a preponderance of the evidence that the Respondentviolated the Act.We find, contrary to our dissenting colleague, thatthe record supports these findings of the Trial Examiner.The Respondent discharged Wade on the grounds of his insubordi-nation to Lamont, and Lamont refused to reinstate Wade for reasonsof his own not shown to be illegal under the Act. Our dissentingcolleague agrees that there is insufficient evidence to warrant findinga'violation in the discharge.Disagreement in this case centers on theadequacy of the evidence of discrimination in the refusal to reinstateWade.Although, as mentioned in the Trial Examiner's Decision,there were suspicious circumstances in the events surrounding themeeting to consider reinstatement, the evidence of discriminatorymotivation is remote, scattered, and tenuous.The suspicions raiseddo not support an inference of union animus on Lamont's partdirected against Wade.It is significant, in our opinion, that both Stanley, Wade's imme-diate supervisor, and Tubbs, a higher official of the Respondent, werefavorably inclined to reinstate Wade.Indeed, it appears that eventhe president of the Respondent would not have objected if Lamontdecided to reinstate this employee.' 'This evidence mitigates againstthe conclusion that it was Respondent's union animus rather thanLamont's personal hostility against Wade which was the basis for1While we agree with the Trial Examiner that Supervisor Tubbs' Inability to performhis promise to reinstate wade does not justify an inference that Supervisor Lamontblocked such action for illegal reasons,we note that the stated basis for such finding-i.e., that Tubbs was subordinate to Lamont-is erroneous.Thus, the Respondent concedesand the record shows that in fact the two supervisors had equal authority.However, inview of Lamont's personal involvement in the dispute with wade,we agree with the Re-spondent's position that it was reasonable for Tubbs to defer to Lamont on the question ofWade's reinstatement.2 Like the Trial Examiner,we are of the view that Stanley's passing remark as to hisbelief concerning the reason wade was fired is entitled to little or no weight,especially inthe absence of other evidence indicating an unlawful motive.However,we do not adoptthe Trial Examiner's reason set forth in footnote 6 of his Decision. ANDERSON BOX COMPANY, INC.649Wade's failure to secure reinstatement.Our dissenting colleaguerelies upon Wade's uncorroborated testimony that Stanley told himhe would have been reinstated but for his union activities.Such testi-mony would indicate that Lamont alone among all of the Respond-ent's officials felt so strongly about the Union that he decided and waspermitted to decide, for unlawful reasons, to discriminate against aunion adherent. If this were so, the conclusion that Lamont initiallydischarged Wade in violation of the Act would be equally supportable.Yet our dissenting colleague concedes that the evidence is not sufficientto warrant such a finding.The above testimony of Wade was notmentioned by the Trial Examiner and was apparently discredited.We are satisfied that the totality of the evidence in this case does notpreponderate in favor of a finding that Wade was unlawfully refusedreinstatement.[The Board dismissed the complaint.]MEMBER BROWN, dissenting :I cannot agree with my colleagues' refusal to find that employeeWade was unlawfully refused reinstatement. In this case the TrialExaminer failed to mention the most incriminating evidence in therecord.Thus, it is undenied that Foreman Stanley, immediately afterthe meeting of the three supervisors to consider Wade's reinstatement,toldWade that but for his union activities he would have been rein-stated.'The omitted testimony by Wade was :And he [Stanley] said that if it hadn't of been for my unionactivities, he said that Mr. Tubbs would have got my job back,or something to that effect.He said that if it hadn't of been for that, Mr. Tubbs would havegot my job back for me. And he said, "You knew that there isa law against this sort of thing."He said, "You can take it upwith"-he didn't-I don't remember exactly what he called it,but he didn't call it the National Labor Relations Board.He said,"If you need any backing, I'll back you up 100 percent."This evidence would even suffice without more.4For, the importantconsideration in this case is that Wade was told that he was refusedreinstatement because of his union activities.Under these circum-stances, in my opinion, discriminatory motivation has been shown8 Because the Trial Examineromitted reference to this testimony the majorityopinionwould inferthat it wasdiscredited.There is no justificationfor such aninference.For,the failure of the Trial Examiner to mention uncontradicted,unimpeached evidence doesnot preclude its considerationby the Board.See Valley Steel ProductsCo., 111 NLRB1338,1345.Cf.MaconTextiles,Inc.,80 NLRB1525,1526.In fact, it has been held thattestimony similar to that involved herein cannot be disregardedby the TrialExaminer.N.L.R.B.v.Local138,International Union of Operating Engineers,AFL-CIO; et at.(Nassau &Suffolk Contractors'Assn.),293 F. 2d 187,192 (C.A. 2).'See, e.g.,DricoIndustrial Corporation,115 NLRB 931, 932. 650DECISIONSOF NATIONALLABOR RELATIONS BOARDand a violation of Section 8(a) (3) has been established.The Boardhas so held, and my colleagues have joined therein. See, e.g.,FloridaSteel Corporation. (Florida Steel Products Division),132 NLRB1110, 1118. In my view, that case and the instantone areindistin-guishable.But even if this were inadequate evidence by itself, at thevery least it supports other credited testimony in the case which isto the same effect.Stanley's statement is rendered highly significant because it wasmade immediately after the meeting to discuss Wade's reinstatement.Furthermore, in view of the admitted fact that the meeting was heldto discuss Wade's request for reinstatement, Lamont's testimony thathe refused to return Wade to work because he was ". . unaware thatWade might have demonstrated something to the effect that he wantedhis job back . . ." is totally incredible.As Lamont has offered noother reason for his own refusal to' reinstate Wade, and as no othercrediblereasonappears on the record, it is difficult, when due con-sideration is given the other evidence in the case, to avoid the con-clusion that the true reason was one proscribed by the Act.sAccordingly,. I would find that the Respondent violated Section8(a) (3) and (1) of the Act by its discharge of Wade.Contrary to the implicationby mycolleagues,Iwould find that it was Lamont''s un-lawful motive,rather than his personal hostility,that was the basis for the refusal to re-instateWade,and that this was attributable to Respondent.It isa non sequiturthat,becauseWade was discharged lawfully,a fortiorihe was lawfully refused reinstatement.TRIAL EXAMINER'S DECISIONIn this proceeding under Section 10(b) of the National Labor Relations Act, asamended(29 U.S.C. §§ 151-168, hereincalled the Act),the complaint' alleges-and the answer denies-that Respondent discharged,and refused to reinstate theCharging Party because of his union activities and thatit thereby violatedSection8(a)(3) and(1) of the Act.A hearingupon the issues so raised was held beforeSidney D. Goldberg, dulydesignatedas TrialExaminer,at Evansville,Indiana, on October15 and 16, 1963,at whichall parties were present and afforded an opportunity to adduce evidence,cross-examine witnesses,and argue upon the facts and the law. Briefs filed by theGeneral Counsel and bycounsel for Respondent have been considered.For the reasons set forth in detail below,I find that the General Counsel hasfailedto prove his caseby a fairpreponderance of the evidence and, accordingly,I must recommend that the complaint herein be dismissed.Uponthe entire record in the case,and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is engaged in the business of supplying boxes, shipping'cases, and:othersupplies and equipmentto the poultry industry.It has its principal office inIndianapolis, Indiana, and,in addition to a chain of sales branches characterized asnationwide,"and several warehouses,itoperates manufacturing plants at Omaha,Nebraska, and Evansville,Indiana.From its plant at Evansville, which is the oneinvolved in this proceeding,Respondent concedes that it shipped, each year since1958, "several hundred thousand dollars worth of goods" to points in other States.The Board,in the representation case hereafter referred to, exercised jurisdiction.Respondent concedes that it is an employer engaged in commerce within the meaningof theAct and I so find.'Issued September 6, 1963,on a charge filed July 25, 1963. ANDERSON BOX COMPANY, INC.H. THE LABOR'ORGANIZATIONINVOLVED651United Papermakers and Paperworkers, AFL-CIO, herein referred to as the Union,is admittedly a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundIn October 1962, Earnest Wade, the Charging Party, signed an application-author-ization card for the Union.On the basis of a petition 2 filed by the Union, anelection was held December 13, 1962, at the Evansville plant and Wade acted as theUnion's observer.By a vote of 11 to 9, with two ballots challenged, the Union lost.The same day, after the result of the election had been announced, James Lamont,manufacturing and inventory manager of Respondent and its chief official at Evans-ville, addressed the employees.He stated that there were no hard feelings againstthose who had voted for the Union and that the Company wanted to get some thingssettled.He invited the employees to write out what they would like in wages andopportunities and suggested that an employees' committee be formed with one manfrom each of the four departments.Wade was chosen as the representative of thewarehousemen and thereafter participated with the others in several meetings withLamont.Sometime during February 1963, all of the employees, including Wade, gatheredin the conference room.Lamont came in and, first addressing no one in particular,asked, "Is this a walkout?"Nobody answered and Lamont repeated his question,this time addressing it directly to Wade, who answered: "I don't know, we just camein to get things settled."Lamont, who appears to have known in advance that theemployees were concerned about wages, made a proposal and left the room so thatthe employees could discuss it among themselves.They took a vote on the proposaland accepted it.B.Wade's dischargeThe warehousemen, whose duties appear to be principally loading and unloadingtrucks and railroad cars, are under the supervision of William Stanley.There is nodoubt that Wade was a satisfactory employee.He was also the oldest, in point ofservice, in the crew.On several occasions during the year preceding July 1, 1963,Stanley was away from the plant for different reasons and, during his absences, Wadedirected the work.3On July 1, Stanley was in the hospital, where he had been for2 weeks, and Wade was in charge of the warehouse crew.One of the regular mem-bers had been on vacation and had not returned and another began his vacation thatday, their places being filled by temporary employees.The crew had fallen behindin its work and cargo was piling up.Early in the morning on July 1, Lamont came out on the dock to talk to Wadeabout the work to be performed by the .warehouse crew that day.4There is nodispute concerning their conversation: the account of it in the General Counsel'sbrief is a fair summary and it reads as follows:On this day, Stanley and Tubbs, warehouse supervisors, were absent andLamont came out to the truck dock to see Wade, who was more or less fillingin for Stanley.Lamont told Wade that he wanted two box cars loaded and,Case No. 25-RC-2330.3 It is not seriously contended that Wade was a supervisor within the meaning of theAct.I.W. Tubbs, Respondent's manager of warehousing, testified that he was not ; Wade'spersonnel records identify him as a "warehouseman" ; there Is no claim or evidence thathe had authority to hire or fire or to recommend such action and neither Wade,himself,nor his coworkers regarded him as supervisor.The work to be done by the warehousecrew was usually fixed by sets of written orders received from the shipping office and,even In Stanley's absence, there is no evidence that Wade "responsibly" directed thesmall crew.Even on July 1, when both Stanley and Tubbs were in the hospital and thegap in supervision reached from the crew to Lamont, it must be noted that there were,presumably, supervisors in the other three departments and, in any event; Respondent'sentire force at the Evansville plant consisted of 22 nonsupervisory employees. (Compare:The Bama Company,145 NLRB 1141.) I find that Wade was, at most, a leadman andthat he was not a supervisor within the meaning of the Act.4As noted in the preceding footnote, Stanley and Tubbs, who represented the two levelsof supervision between the warehouse crew and Lamont, Respondent's top official atEvansville, were both in the hospital. 652DECISIONS OF NATIONALLABOR RELATIONS BOARDtwo unloaded,plus two trailers unloaded and loaded back.Wade said, "Wecan't do that."Lamont said, "What do you mean, you can't do it?"Wadesaid, "Well, we just can't do that.It is asking too much."Lamont said, "Well,I know you can't do it if you go into it with the attitude that you can't do itbefore you start."Wade said, "Well, I have worked here long enough withthese boys to know what we can do in a day and what we can't do, and it'sjust asking too much.Do you think you can do it any better?" Lamont said,"By God, I don't have to do it any better."Wade said, "By God, I don'teither.I am doing the best I can." Lamont said, "Don't get smart with me.You can punch your card and go home."Wade then left after getting paid.Both Lamont and Wade, in their testimony, conceded that the conversation becameheated and that several "damns" flew in both directions.Upon leaving Respondent's plant, Wade went to the hospital where Stanley was,returned the keys to the warehouse, and told Stanley what had happened. Stanleypromised to "talk to" Lamont and suggested that Wade visit TLibbs.That after-noon Wade saw Tubbs at another hospital: Tubbs said he had heard Lamont's sideof the story and wanted to hear Wade's.According to Wade's testimony, when hehad finishedtellinghis story, Tubbs said that he knew that Lamont and Wade didnot get along very well but that "if you want your job 'back, you come out thereMonday . . . and you can have it."C. Respondent's refusal to reinstateWadeThe following Monday, July 8, Wade came to Respondent's plant about startingtime-8 a.m.At.'9:30 Stanley told Wade that he, Tubbs, and Lamont had just hada ,conference concerning Wade's reinstatement.Stanley said that he had told La-mont he would like to take Wade back, that Tubbs had pointed'out that he had notbeen present the previous Monday and said it was entirely up to Lamont, and thatLamont said he wanted to think about it and would let Stanley.know his decisionlater in the day.5That afternoon Lamont told Stanley that he had thought about the matter andhad 'decided to "leave well enough alone" and not rehire Wade. Stanley conveyedthis message to Wade.D. Discussion and concluding findingsAs shown above, Wade's account of the clash which preceded his discharge wascouched practically in the words used by the participants and it was substantiallycorroborated by Lamont. It contains no indication of unionanimuson Lamont'spart and, on the basis of the incident alone, appears to be a discharge for cause.The General Counsel, however, in support of his contention that the apparent in-subordination was merely a pretext to cover Wade's discharge for protected ac-tivities cites: (1) the admissions of Supervisors Stanley and Tubbs to that effect;(2) Tubbs' promise to Wade that he could have his job back; and (3) the insufficiencyof Wade's conduct to constitute insubordination meriting discharge.1.The "admissions" by Respondent's supervisorsDewey Boylls, who had worked with Wade in the warehouse, testified that abouta month after Wade's discharge he was discussing it with Stanley, the regular super-visor of the warehouse crew; that he said that he believed Wade was fired "becauseof the union"; and that Stanley said "He thought he was, too."The weight of thistestimony is negligible:Stanley was not present when the firing occurred and thereis no evidence that he had acquired any factual information to serve as a basis forthis unsupported conclusion.6Ronald Brown and Charles Raven, also former coworkers of Wade, testified-as did Boylls-that in a meeting with Tubbs about a month ,after Wade's discharge,5 This account is based upon Wade's testimony of what Stanley reported to him.Lamont's testimony covering this meeting is generally in agreement with it.6While Stanley's supervisory status, under appropriate circumstances, -might make himan agent of Respondent or render Respondent liable for his acts on the basis ofrespondeatsuperior,it cannot elevate his passing remark into an admission binding on his employer.Cf.Custom Underwear Manufacturing Company,108 NLRB 117, 120, where the companyofficial involved was a partner and the plant manager and his admission supported otherproof of a factual element of the case, i.e.,Respondent'sreason for discharging anemployee. ANDERSON BOX COMPANY, INC.653Boylls asked Tubbs whether Wade was discharged "on account of the union" andthat Tubbs, without answering the question, changed the subject.This testimonyis obviously without substance for the function assigned to it.In both of the foregoing incidents I have accepted the testimony of the GeneralCounsel'switnesses.Accordingly, the failure of Tubbs to contradict the Brown-Raven-Boylls account and the failure of Stanley to testify at all-factors that wouldbe relevant only in reaching a conclusion as to whether the dialogues occurred asclaimed-can lend no weight to testimony which, even if accepted, is insufficientfor the purpose offered.2.Tubbs'promise to reinstate WadeWade's testimony that Tubbs, on July 1, promised to reinstate him the followingMonday, was not contradicted by Tubbs and I find that the promise was made. Thisfinding, however, is a . far cry from a conclusion that Respondent's failure to rein-stateWade constituted discrimination violative of Section 8(a)(3) of the Act.AsWade knew-and as the General Counsel recognizes-Tubbs was a subordinate,ofLamont and any promise by Tubbs would be subject to a possible veto byLamont.Moreover, the clash which led to Wade's discharge involved Lamont per-sonally and both Wade and Tubbs must have realized that Lamont would havedefinite views of his own on the matter.Accordingly, the mere failure or inability.ofTubbs to perform his promise to- reinstate Wade cannot, by itself, justify an in-ference that Lamont must have had an illegal motive in blocking Wade's reinstate-ment.Lamont's refusal to reinstateWade was based upon Wade's protected activities.The evidence supporting this argument consists of: (a) Wade's having acted as theUnion's observer at the Board election in December 1962 and as the representativeof the warehousemen in subsequent dealings with Respondent,and (b)Wade'stestimony that, in March 1963, Stanley told him that Lamont had said that, sincethe Union had lost "There were going to be some new faces around there." 7In my opinion, neither of these items constitutes substantial evidence:Wade'sservice as the Union's observer had occurred more than 6 months earlier, theUnion had lost, and, except for the remark attributed to Lamont by Stanley, therewas no evidence that Lamont harbored any resentment against the Union's ad-herents.Stanley's account of Lamont's remark concerning "new faces"-acceptedat its full value-does not mention Wade, is so vague, and occurred so long beforeJuly 8 that I find it without substance as proof on this point.As further evidence that Lamont's refusal to reinstate Wade was based upon unionanimus,the General Counsel offered various bits of indirect testimony to establishthat Lamont had had a telephone discussion about Wade with John Holton, presi-dent of Respondent, and that Holton had left the decision up to Lamont becauseLamont knew Wade's "dealings with the Union."Assuming the conversation tohave been established as set forth by the General Counsel, it fails to show unionanimus.As Respondent's counsel points out in his brief, Holton's statement isequivocal:The reference to Wade's "dealings with the Union" might as well havebeen a reminder to Lamont that, in reaching a decision with respect to Wade, heshould keep in mind the possibility that, if not reinstated, Wade might file a chargeof unlawful discrimination under the Act.Without substance, also, as proof of discrimination against Wade is Respondent'srefusal to reinstate him is the testimony concerning the discharge and reinstate-ment of other employees. In neither of the instances mentioned was there any-evidence of protected activity.In each of the cases the employee was dischargedfor a specific reason and, after making amends, succeeded in obtaining reinstate-ment.Analysis of this argument, therefore, reduces it to a contention that the'disparity of treatment was due to Wade's protected activities.This element, asabove noted, has not been established on this record.3.The insufficiency of Wade's conduct to justify his dischargeThe General Counsel's statement of facts in his brief concerning the "impossiblenature of Lamont's demands" is not followed by a legal argument based thereon.7It is not certain, from Wade's testimony, whether it was Lamont who referred to theUnion's loss of the election before making his prediction or whether Stanley added thatelement.For the purpose of this discussion it is assumed that the reference to theunion's defeat was Lamont's. 654DECISIONSOF NATIONALLABOR RELATIONS BOARDThe "pretext"argumentwas separately made and has been discussed above; nocitation of authority is required for the proposition that an employer may dischargean employee for a good reason, a poor reason, or no reason at all, so long as theterms of the Act are not violated.Accordingly, further discussion of this subjectseemsunnecessary.Summing up, it appears that Wade and Lamont clashed over a matter involvingthe operation of Respondent's businessand that Lamont discharged Wade. It alsoappears that, despite the efforts of Tubbs and Stanley, Lamont chose, for reasonsof his own not shown to be illegal under the Act, not to reinstate Wade. The recordcontains, in my opinion,no substantialevidence that union animus was a factor ineither ofthese decisionsby Lamontand Icannot find that Respondent's dischargeof Wade or its failureto reinstatehim constituted discrimination violative of Section8(a)(3) or(1) of the Act.Accordingly, I shall recommend dismissal of thecomplaint.Upon the basis of theforegoing findings offact, and upon the entire record in thecase, I make thefollowing:CONCLUSIONS OF LAW1.TheRespondent is, and has been at all times materialto the issues in thisproceeding,an employer within the meaningof Section 2(2) of the Act, engaged incommercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of theAct.3.The evidence fails to establish that Respondent discharged or refused to rein-state Earnest Wade for union or concerted activities in violation of Section 8(a) (3)and (1)of the Act.RECOMMENDED ORDERThe complaint should be, and herebyis, dismissed.The Horn & Hardart CompanyandBakery and ConfectioneryWorkers' International Union of America,Local 3, Petitioner.Case No. 2-RC-13147. June 24, 1964DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) (1) (A) of theNational Labor Relations Act, a hearing was held before HearingOfficerHaywood E. Banks. The Hearing Officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].Upon the entire record in this case, the Board finds:,1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert jurisdic-tion herein.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.147 NLRB No. 88.